At the outset I wish to 
express my congratulations to you, Sir, on your 
election to the presidency of the General Assembly at 
its sixtieth session. Rest assured that you have the full 
support and cooperation of the Ukrainian delegation. 
Let me also pay tribute to your predecessor, His 
Excellency Mr. Jean Ping, for his tireless efforts in the 
preparation of the world summit. 
 The world summit of 2005 has just come to its 
conclusion. Its outcome document (resolution 60/1) 
provides us with clear guidelines. It is our common 
task to implement ambitious goals for building a safer 
and more prosperous world.  
 In talking about implementation I wish to 
emphasize two key elements indispensable for the 
follow-up activities of the United Nations and, indeed, 
for the success of the global peace endeavour. They are 
credibility and democracy — or rather, credibility 
based on democracy. We know that the way ahead is 
beset with serious threats and challenges. We have to 
make sure that a lack of unity is not among those 
challenges. Every nation likes to sing its own song. It 
takes our fundamental values and a great deal of 
human wisdom to perform the role of a tuning fork in 
the global chorus of so many different voices. The 
credibility of the United Nations is indispensable if we 
are to accomplish our missions in the new millennium. 
Effectiveness, capacity, rapid response, financing for 
development and all the rest of it will come along with 
credibility. 
 Security Council reform is a vivid example of 
how difficult it is to accommodate the interests of 191 
nations. That reminds me of a joke about the 
distribution of committee posts in the Ukrainian 
Parliament. They say that we should have 450 
committees — that is the number of members of 
Parliament — in order to make everyone feel happy 
and important. Unfortunately, we cannot afford to 
apply a similar approach in the case of the Security 
Council, since its powers exceed by far those of any 
other United Nations body. The official position of 
Ukraine on the matter is clearly reflected in the 
statement made by President Yushchenko during the 
summit (see A/60/PV.6). Ukraine highly appreciates 
the job done by the experts who have explored the 
various options for Security Council reform. We must 
not abandon hope and should continue to seek 
consensus. 
 Ukraine has fully supported the Secretary-
General’s bold initiative to reform the Organization 
and has actively participated in that process. We 
reiterate our support for strengthening the position of 
the Secretary-General. In view of the forthcoming 
election for Secretary-General in 2006 we would like 
to remind representatives that throughout the 60-year 
history of the United Nations it is only representatives 
of our Eastern European regional group that have never 
occupied that highest of posts. Therefore, we believe 
that the Eastern European Group has priority in 
nominating a candidate. 
 In building this statement around the words 
“credibility” and “democracy”, I cannot but stress the 
key function of the Organization, which is to maintain 
international peace and security. The memory of 
Rwanda, Srebrenica or, quite recently, Darfur should 
lead us to look for urgent remedies. One of these could 
lie in the “responsibility to protect” concept, which 
Ukraine fully endorses. We must not remain passive 
observers of genocide, crimes against humanity or 
gross and flagrant violations of human rights, as 
happened in 1932-1933 when Ukrainians experienced 
the great famine with devastating effects. The horrible 
memory of that man-made calamity lives on today in 
every Ukrainian family, including my own. Twenty 
thousand innocent souls a day, half a million a month, 
10 million altogether were taken as part of the death 
toll of Stalin’s favoured ethnic policy. The Ukrainian 
Government will never tire until it makes the 
international community abandon hypocrisy and finally 
recognize that act of genocide against the Ukrainian 
nation. It was therefore in earnest and with much hope 
that Ukraine followed the deliberations on the new 
concept.  
 Early warning, prevention and rapid response are 
key to ensuring the success and durability of our 
concerted action. An expert combination of diplomatic, 
political and assistance tools should suffice to avert 
future humanitarian disasters. But should such 
measures fail to stop atrocities, the Security Council 
must be ready to act swiftly and resolutely, including 
with the use of force, as a final resort. I should like to 
reiterate the position of Ukraine that, apart from self-
 
 
05-51226 19 
 
defence as provided for in Article 51 of the Charter, 
only the Security Council may legitimately take 
decisions on the use of force.  
 Peace and stability go hand in hand with human 
rights, the rule of law and freedom of the media. The 
credibility of Governments rests on those fundamental 
values. We were all aware of malfunctions in the 
Commission on Human Rights. Poor mechanisms led 
to poor results. The credibility of the entire 
Organization was at stake. Therefore, Ukraine 
welcomes the establishment of the Human Rights 
Council. We firmly believe that this important 
achievement of the Organization will be reflected in 
the new Council’s future activities, not only in the 
change of name. Likewise, Ukraine supports the 
establishment of the United Nations Democracy Fund. 
 Another matter of significance that should 
enhance the credibility of the United Nations is the 
creation of the Peacebuilding Commission. It is evident 
that conflict resolution always requires a complex 
approach. The institutional gap between prevention, 
settlement and post-conflict rehabilitation has finally to 
be eliminated. 
 To save time at this late hour, I shall not mention 
many areas of cooperation and many regions of the 
world that genuinely require our undiminished 
attention and action. Non-proliferation; hot and frozen 
conflicts; AIDS; the fight against poverty; the Middle 
East; and Iraq: most often these are issues of the 
democracy of governance or the credibility of policies, 
or both.  
 To conclude, let me recall the phenomenon of the 
Orange Revolution in my country, for it was the 
quintessence of what our Organization stands for. It 
was not a one-time act. It is a process. It is not country-
specific, but is part of the global heritage of 
democracy, an unselfish gift to all nations striving for 
freedom around the globe. 